Citation Nr: 0839790	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension (SMP), based on need 
for regular aid and assistance (A&A), or on housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to October 1956, during the Korean Conflict and 
peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  The veteran disagreed with such 
decision and subsequently perfected an appeal.  

The veteran provided testimony at a hearing in June 2008 at 
the RO before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
contraction of the visual field to five degrees or less, nor 
is he a patient in a nursing home because of physical or 
mental incapacity.  

3.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  There is no competent evidence that the veteran 
needs aid and attendance.  He is generally independent in 
self-care and activities of daily living, and is able to 
leave his home at his discretion.  He has no physical or 
mental incapacity requiring regular care or assistance 
against hazards or dangers in his daily environment.  

4.  The veteran is not substantially confined to his house or 
its immediate premises.




CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
upon need of regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the appellant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a June 2006 letter.  
This letter fully addressed all three notice elements; 
informed the veteran of what evidence was required to 
substantiate her service connection claim, and of the 
veteran's and VA's respective duties for obtaining evidence.   

Although not required to do so, in a May 2007 letter, the RO 
also advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains service personnel records, VA medical records, the 
veteran's statements, and a formal finding that the veteran's 
Social Security records are unavailable.  Unfortunately, the 
veteran's Social Security records, which are pertinent to his 
claim for SMP based on aid and assistance, are not associated 
with the claims folder.  After extensive efforts to locate 
such records, VA in a June 2007 memorandum, issued a formal 
finding that the veteran's Social Security records are 
unavailable.  The veteran reported to and underwent a VA aid 
and attendance (A&A) examination conducted at the VA Medical 
Center (VAMC) in Tampa, Florida, in July 2006.  The veteran 
requested and was afforded a personal hearing before the 
Board in St. Petersburg, Florida, on June 2008.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for A&A means helplessness or being so 
nearly helpless as to require the regular A&A of another 
person.  38 C.F.R. § 3.351(b).  A veteran will be considered 
in need of regular A&A if he (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for A&A under the criteria set forth in 38 
C.F.R. § 3.351(a).  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 3.351(c).  

The following will be accorded consideration in determining 
the need for regular A&A (see 38 C.F.R. § 3.351(c)(3)): 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.  Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was 
mandatory for the VA to consider the enumerated factors under 
38 C.F.R. § 3.352(a); that eligibility required at least one 
of the enumerated factors to be present; and that, because 
the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the 
enumerated factors.

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular A&A shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.71), a veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

In this case, the veteran contends that he is entitled to SMP 
based on A&A or housebound status, due to his various 
nonservice-connected disabilities.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that neither the 
criteria for SMP based on A&A nor on housebound status are 
met.

In September 2006, the RO denied the veteran's claim for SMP 
benefits, and listed disabilities considered for pension 
purposes only.  The list of disabilities included a 
lumbosacral strain disability (rated at 10 percent), a 
degenerative joint disease disability of the left knee (rated 
at 10 percent), hypertension (rated at 10 percent), irritable 
bowel syndrome (noncompensable), hemorrhoids 
(noncompensable), and erectile dysfunction (noncompensable), 
with a combined evaluation for pension of 30 percent.  The 
veteran is not service-connected for any disability.  He 
receives both Social Security disability benefits and a 
nonservice-connected pension, which was granted in a July 
2004 administrative decision issued by the RO.  

The record contains medical records from the VAMC in Tampa, 
dated May 2005 to September 2006.  These records document the 
veteran's current disabilities, including irritable bowel 
syndrome (see August 2005 Ambulatory Care Note), open angle 
glaucoma (see November 2005 and September 2006 Addendum to 
Ophthalmology Surgery Follow-Up Clinic Notes), mild cataracts 
(see id.), dry eyes (see id.), benign prostatic hypertrophy 
(see November 2005 Ambulatory Care Note), mild to moderately 
severe bilateral sensorneural hearing loss (see January 2006 
Audiology Hearing Aid Evaluation Report), hypertension (see 
May 2006 Ambulatory Care Note), degenerative joint disease of 
the left knee (see id.), and dyspepsia (see id.). 

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the award of SMP 
based upon the need for A&A.  While the veteran reported that 
he requires assistance with getting in and out of bed, 
moving, and bathing, the evidence does not suggest that the 
veteran would be unable to dress, feed himself, or attend to 
the wants of nature without the assistance of others. 

In this regard, the veteran underwent a compensation and 
pension examination at the Tampa VAMC in July 2006.  The VA 
examiner noted that the veteran had a history of benign 
prostatic hypertrophy with a recently detected prostate 
nodule; hypertension; degenerative arthritis in the left knee 
for which he uses a crutch, brace, and/or a cane; dyspepsia 
and reflux symptoms; irritable bowel syndrome; neck pain from 
a motor vehicle accident; and incipient glaucoma and dry eyes 
with visual acuity still maintained.  The VA examiner noted 
that the veteran was not hospitalized or bed ridden, and his 
best corrected vision is better than 5/200 in each eye.  The 
veteran denied bowel or bladder incontinence.  He reported 
that a his activities consisted of driving to a friend's 
house for breakfast; light yard work or gardening in the 
morning; driving to pick up his grandchildren in the 
afternoon and taking care of them until his daughter picked 
them up; going to church weekly; and driving to the 
chiropractor daily.  The veteran also reported that he feeds 
himself, dresses himself, bathes himself, goes to the 
bathroom himself, and walks a few blocks before his left knee 
gives out.  The examiner noted that the veteran got on and 
off the examination table without assistance; his vision and 
hearing were grossly normal; and that he drove 52 miles each 
way alone to get to his VA examination.  After conducting a 
physical examination, the examiner stated that the veteran 
"has several medical problems," but "remains highly 
functional and independent in his basic activities of daily 
living."  See July 2006 VA Examination Report.

Further, an "Aid and Attendance Statement," received in 
July 2007, from the VAMC in Tampa, indicates that the veteran 
can dress, bath, walk, transfer from the bed to a chair 
without assistance, fully use his lower extremities, and 
partially use his upper extremities.  The physician noted 
that the veteran can travel to the VAMC and can live alone, 
and is not restricted to his home.  The evidence also reveals 
that in June 2008, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge, sitting at the RO.  The 
veteran reported that he needed help getting in and out of 
bed, moving, and bathing.  See June 2008 Hearing Transcript.  
He stated that he lives in a trailer and "must go up 3 
flights of stairs to get in and out."  The veteran stated 
that he is able to get out of the house to go to church and 
buy groceries with the assistance of his 12-year-old grandson 
who lives with him.         
As such, the evidence is against the claim for SMP based on 
the need for regular A&A.

The Board also finds that the preponderance of the evidence 
is against the claim for SMP by reason of being housebound.  
The evidence does not show that the veteran is housebound.  
In this regard, as noted, the veteran reported that he drives 
to his friend's home for breakfast, does light yard work, 
drives to pick up his grandchildren, and drives to church and 
the chiropractor's office.  See July 2006 VA Examination 
Report.  Further, as noted, the veteran is not restricted to 
his home.  See Aid and Assistance Statement, received in July 
2007; June 2008 Hearing Transcript.      

The veteran also contends that he was entitled to SMP 
benefits because he possesses a disability rating that is 60 
percent or greater.  This contention is without merit.  See 
June 2008 Hearing Transcript.  As reflected in the September 
2006 rating decision, the veteran has a combined rating of 30 
percent.  Therefore, for the above-stated reasons, the Board 
finds entitlement to SMP benefits is not warranted. 


The benefit-of-the-doubt doctrine has been considered; 
however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        
           

ORDER

Entitlement to SMP based on need for regular A&A or on 
housebound status is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


